TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-000487-CV



              Public Utility Commission of Texas; Donna Nelson, individually
           and in her official capacity as Chairman; and Kenneth Anderson, Jr.,
            individually and in his official capacity as Commissioner, Appellants

                                                v.

  CenturyTel of San Marcos, Inc., d/b/a CenturyLink; CenturyTel of Lake Dallas, Inc.,
 d/b/a CenutryLink; and CenturyTel of Port Aransas, Inc., d/b/a CenturyLink, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
        NO. D-1-GN-13-001927, HONORABLE TIM SULAK, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellants have filed an unopposed motion dismiss this appeal, explaining that the

parties have reached a settlement agreement resolving the dispute underlying this appeal. We grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                             __________________________________________

                                             Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed on Appellants’ Motion

Filed: October 17, 2014